Citation Nr: 1243102	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for left leg disorder. 

2. Entitlement to service connection for right leg disorder. 

3. Entitlement to service connection for left shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease. 

4. Entitlement to service connection for right shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959, to May 1982. This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (the RO).  

In his August 2007 VA Form 9, the Veteran stated that he should get a higher rating for his disabilities. This statement appears to raise a claim for an increased rating; therefore, the matter is referred to the AOJ for appropriate action. 

The Board notes that the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge at the RO in June 2009, but he failed to appear. The hearing notice was not returned as undeliverable, and no further communication was received from the Veteran regarding the hearing request or his failure to appear. Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012). 


FINDINGS OF FACT

1.  A current diagnosis of a left leg disorder, not to include postoperative chondromalacia of the left patella, is not demonstrated by the evidene of record.

2.  A current diagnosis of a right leg disorder is not demonstrated by the evidence of record.

3.  A left shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease, is first demonstrated years after service and is unrelated to the Veteran's military service, or any event or injury in service.

4.  A right shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease, is first demonstrated years after service and is unrelated to the Veteran's military service, or any event or injury in service.


CONCLUSIONS OF LAW

1.  A left leg disorder, not to include postoperative chondromalacia of the left patella, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  A right leg disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  A left shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease, was not incurred in or aggravated by service, and nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

4.  A right shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease, was not incurred in or aggravated by service, and nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated June 2006, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23  (Fed. Cir. 2010).  The Veteran's SSA records have been obtained and associated with the claims file.   There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Bilateral Leg Disorder

The Veteran is seeking entitlement to service connection for a bilateral leg disorder.  He has claimed that this disorder is related to his military service.  To this effect, the Veteran has stated in his September 2006 Notice of Disagreement that he had an operation on his left leg while stationed at Fort Riley, Kansas in the late 1970s or early 1980s.

A review of the Veteran's STRs revealed that he received left knee surgery in January 1980.  No other conditions or complications were noted with the left or right legs themselves.  Of note, the Veteran is already service-connected for his left knee (characterized as postoperative chondromalacia of left patella).  The Veteran's November 1959 induction examination and April 1982 retirement examination were both absent for a discussion of any bilateral leg condition.  Aside from the left knee, STRs were absent for a discussion of treatment or diagnosis of any bilateral leg condition.

A review of the Veteran's VA outpatient treatment records revealed that the Veteran had complained of bilateral leg pain on several occasions.  However, these records contain no discussion of an underlying condition for this pain.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a bilateral leg disorder, so the appeal must be denied.  The evidence does not show that the Veteran is currently diagnosed with any leg condition other than his left patella chondromalacia.  Although the Veteran has complained of bilateral leg pain in his VA outpatient treatment notes, there does not appear to be any diagnosis of these symptoms.  Moreover, the Veteran's STRs do not reflect any incurrence or injury of any leg condition other than his left patella chondromalacia.  From the Veteran's September 2006 Notice of Disagreement, it appears that the Veteran had asserted that his leg pain was the result of his in-service knee surgery.  If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2012).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding. See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  Because the Veteran is already being compensated for his left knee condition, he would need to show a separate and distinct injury or manifestation affecting the other parts of the legs.   As this has not been provided, no current disability, in-service injury, or continuity of any injury has been shown.  As such, the issue of nexus in the context of direct service connection does not become material.  See Hickson, 12 Vet. App. at 253.

Thus, service connection for a bilateral leg disorder is not warranted.

Bilateral shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease

The Veteran is also seeking entitlement to service connection for bilateral shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease.  He has claimed that this condition is related to his military service. 
 
A review of the Veteran's service treatment records was absent for a discussion of any shoulder condition diagnosis or treatment thereof.  The Veteran's November 1959 induction examination and April 1982 retirement examination were both absent for a discussion of any shoulder condition diagnosis or treatment thereof.

The claims file also contains records of the Veteran's treatment at the VA Medical Center and other SSA medical records.  While these records show complaints of bilateral shoulder pain and a diagnosis of acromioclavicular and glenohumeral degenerative joint disease, they do not contain any statements regarding the relationship of such pain or disease to the Veteran's military service.  The only statements regarding etiology appear via the Veteran's subjective history provided to the treating physicians.  In a February 1999 treatment note, the Veteran denied that his shoulder pain was related to any kind of trauma.  In a March 1999 treatment note, the Veteran stated that his condition had begun about four years prior.  In a June 2001 treatment note, the Veteran stated that his condition had been occurring for several years, with onset in 1997.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnoses of acromioclavicular and glenohumeral degenerative joint disease, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson, 12 Vet. App. at 253.

Here, there are no complaints of any shoulder disability during service.  Moreover, following his discharge from the service, the first evidence of any kind referring to any problem in his shoulders was in January 1996, almost fifteen years after the Veteran's discharge from military service.  The Veteran, other than in filing his initial claim, has not made any other statements regarding how his current disabilities are related to his military service.  Rather, the Veteran has told his treating physicians that he believed his disabilities were not related to a traumatic injury and that they started sometime in the mid 1990s, which is well beyond the first year after service.  Thus, no in-service injury or continuity of any injury has been shown.  As such, the issue of nexus in the context of direct service connection does not become material.  See Hickson, 12 Vet. App. at 253.

Accordingly, service connection for a bilateral shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease, is not warranted.


ORDER

Entitlement to service connection for left leg disorder is denied.

Entitlement to service connection for right leg disorder is denied.

Entitlement to service connection for left shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease, is denied.

Entitlement to service connection for right shoulder disorder, to include acromioclavicular and glenohumeral degenerative joint disease, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


